74964: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-18124: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74964


Short Caption:IN RE: FUND FOR THE ENCOURAGEMENT OF SELF RELIANCECourt:Supreme Court


Related Case(s):74963


Lower Court Case(s):Clark Co. - Eighth Judicial District - P089638Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:01/30/2018 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDoan L. PhungL. Joe Coppedge
							(Mushkin Cica Coppedge)
						Michael R. Mushkin
							(Mushkin Cica Coppedge)
						


Reference PartyFund for the Encouragement of Self Reliance


RespondentThu-Le DoanPeter Co
							(Goldsmith & Guymon, P.C.)
						Dara J. Goldsmith
							(Goldsmith & Guymon, P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


01/29/2018Filing FeeFiling Fee Paid. $250.00 from Mushkin Cica Coppedge.  Check no. 5146.


01/29/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-03978




01/29/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-03981




01/30/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell.18-04102




02/15/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. These cases are not appropriate for mediation. Case Nos. 74963/74964.18-06352




02/16/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.18-06539




02/21/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-06646




03/05/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: February 22, 2018. To Court Reporter: Kerry Esparza.18-08649




05/16/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: May 31, 2018.18-18602




06/01/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected Appellant's Opening Brief due: 5 days.18-20832




06/01/2018BriefFiled Appellant's Opening Brief.18-20870




06/01/2018AppendixFiled Appellant's Appendix Volume I.18-20887




06/01/2018AppendixFiled Appellant's AppendixVolume II.18-20888




06/01/2018AppendixFiled Appellant's Appendix Volume V.18-20895




06/01/2018AppendixFiled Appellant's Appendix Volume III.18-20891




06/01/2018AppendixFiled Appellant's Appendix Volume IV.18-20892




06/01/2018AppendixFiled Appellant's Appendix Volume VI.18-20893




06/01/2018AppendixFiled Appellant's Appendix Volume VII.18-20897




06/21/2018MotionFiled Stipulation to Extend Filing Deadline for the Respondent's Answering Brief Under NRAP 31(b)(2).18-23729




06/21/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: July 31, 2018)18-23748




06/22/2018Notice/IncomingFiled Certificate of Service - Stipulation to Extend Filing Deadline for the Respondent's Answering Brief Under NRAP 31(b)(2).18-23907




07/31/2018BriefFiled Respondent's Answering Brief.18-29463




08/28/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: September 13, 2018.18-33538




09/14/2018BriefFiled Appellant's Reply Brief.18-35942




09/14/2018Case Status UpdateBriefing Completed/To Screening.


03/21/2019Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order."  EN BANC  (SC)19-12516




04/04/2019MotionFiled Appellant's Motion to Reissue Order as a Published Opinion. (SC)19-14756




04/25/2019Opinion/Non-DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[We grant appellant Doan L. Phing's NRAP 36(f) motion and replace our prior unpublished order with this opinion.] Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 135 Nev. Adv. Opn. No. 10. EN BANC (SC)19-18124




05/20/2019RemittiturIssued Remittitur. (SC).19-21881




05/20/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


06/04/2019RemittiturFiled Remittitur. Received by District Court Clerk on May 24, 2019. (SC)19-21881





Combined Case View